DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 17, 19-21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 10,770,232) in view of Takahashi et al. (US 11,302,480).
With respect to claim 1, Han teaches a multilayer capacitor comprising: a body (see FIG. 1), including a stack structure in which a plurality of dielectric layers are stacked and a plurality of internal electrodes are stacked with the dielectric layers interposed therebetween (see FIG. 2, elements 111 and 121/122); external electrodes disposed on external surfaces of the body and connected to the internal electrodes external electrodes formed on an external surface of the body to be connected to the internal electrodes (see FIG. 2, elements 131/132); and an insulating layer covering a surface of the body (see FIG. 2, elements 141 and 142 and col. 4, lines 19-26), wherein one of the external electrodes includes a metal layer connected to the insulating layer (see FIG. 2, noting that layers 141/142 are in contact with the end of metal layers 131/132).
While Han teaches that the insulating layer includes an oxide of a metal (see col. 4, lines 19-34, noting that layers 141/142 are aluminum oxide, silicon dioxide, and/or titanium dioxide), Han fails to explicitly teach that the metal oxide is an oxide of a metal component of the metal layer.
Takahashi, on the other hand, teaches that the first and second electrode layers include a component (i.e., a metal oxide), which is also included in the first metal oxide layer.  See col. 5, lines 44-47, citing aluminum oxide.  Such an arrangement results in an increase in base electrode density.  See col. 3, lines 16-20.
Accordingly, it would have been obvious to one of the ordinary skill in the art, at the time of application, to modify Han, as taught by Takahashi, in order to increase the base electrode density.
With respect to claim 2, the combined teachings of Han and Takahashi teach that the metal layer covers the surface of the body, and has a side surface connected to a side surface of the insulating layer.  See Han, FIG. 1.
With respect to claim 3, the combined teachings of Han and Takahashi teach that the one of the external electrodes further includes an electrode layer covering the metal layer.  See Han, FIG. 2, elements 133/134.
With respect to claim 8, the combined teachings of Han and Takahashi teach that a thickness of the insulating layer is 5 nm to 1 µm.  See Han, col. 4, lines 34-41.
With respect to claim 17, the combined teachings of Han and Takahashi teach that the metal layer includes a material selected from the group consisting of Ti, Al, V, Y, Zr, Nb, Hf, and Ta.  See Han, col. 4, lines 20-34.
With respect to claim 19, Han teaches a multilayer capacitor comprising: a body (see FIG. 1) including dielectric layers and internal electrodes alternately stacked (see FIG. 2, elements 111 and 121/122); an external electrode disposed on an external surface of the body and connected to one or more of the internal electrodes (see FIG. 2, elements 131/132); and an insulating layer covering a surface of the body (see FIG. 2, elements 141/142 and col. 4, lines 19-26) wherein the external electrode includes a conductive layer (see FIG. 2, elements 131/132).
While Han teaches that the insulating layer includes an oxide of a metal (see col. 4, lines 19-34, noting that layers 141/142 are aluminum oxide, silicon dioxide, and/or titanium dioxide), Han fails to explicitly teach that the metal oxide is an oxide of a metal component of the metal layer.
Takahashi, on the other hand, teaches that the first and second electrode layers include a component (i.e., a metal oxide), which is also included in the first metal oxide layer.  See col. 5, lines 44-47, citing aluminum oxide.  Such an arrangement results in an increase in base electrode density.  See col. 3, lines 16-20.
Accordingly, it would have been obvious to one of the ordinary skill in the art, at the time of application, to modify Han, as taught by Takahashi, in order to increase the base electrode density.

With respect to claim 20, the combined teachings of Han and Takahashi teach that the external electrode further includes an electrode layer covering the conductive layer, and the insulating layer is exposed from the electrode layer.  See Han, FIG. 2, elements 133/134.
With respect to claim 21, the combined teachings of Han and Takahashi teach that the body is in contact with the conductive layer and the insulating layer.  See FIG. 2.
With respect to claim 27, the combined teachings of Han and Takahashi teach that the metal layer includes a material selected from the group consisting of Ti, Al, V, Y, Zr, Nb, Hf, and Ta.  See Han, col. 4, lines 20-34.
Allowable Subject Matter
Claims 4-7, 9-16, 18, and 22-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach, or suggest, the combination of limitations of the respective base claims, the respective intervening claims, and the subject matter of each of claims 4-7, 9-16 and 22-26.
Claims 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 28, the prior art fails to teach, or fairly suggest, forming an insulating layer by oxidizing another portion of the metal layer exposed from the electrode layer, when taken in conjunction with the remaining limitations of claim 28.  Claims 29-33 are allowed by virtue of their dependency from claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848